STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                   UNPUBLISHED
In re A. CARR, Minors.                                             January 13, 2015

                                                                   No. 322559
                                                                   Clare Circuit Court
                                                                   Family Division
                                                                   LC No. 13-000029-NA


Before: TALBOT, C.J., and CAVANAGH and M. J. KELLY, JJ.

PER CURIAM.

        Respondent appeals by right the trial court’s order terminating her parental rights to her
daughter under MCL 712A.19b(3)(c)(i), (3)(g), and (3)(j). Because we conclude there were no
errors warranting relief, we affirm.

       The Department of Human Services first became involved with the child in February
2013, after respondent went to the child’s school and told school personnel that her boyfriend
had a gun and was going to kill her and the child. The Department sent a counselor to
respondent for in-home counseling. The counselor later discovered respondent in a state where
she was unable to function and respondent was taken to the hospital. The Department placed the
child outside the home, but gave respondent supervised parenting time. After a hearing, the
court authorized the Department to petition for termination. The court granted respondent
parenting time twice a week and ordered the child not to have contact with respondent’s
boyfriend after the child revealed that respondent’s boyfriend had exposed himself to her and had
punched her.

       Respondent subsequently entered a plea, admitting that she had a history of substance
abuse and was currently on felony probation for two counts of drug possession. She also
admitted to being taken to the hospital in March 2013 because she was in and out of
consciousness. She acknowledged that she has mental health issues that are not being treated,
including anxiety and bipolar disorder, and that the minor child had threatened suicide.

        At a review hearing held about three weeks later, respondent’s lawyer indicated that
respondent was continuing with counseling. The Department, however, stated that respondent’s
private counselor had reported that she had made “no progress.” The court ordered respondent to
continue with counseling, but concluded that it was contrary to the minor child’s interest to
return her to respondent’s care “because of the prescription drug abuse and fairly recent high
dosages that were indicated through drug testing.” The court also stated that the Department was
“making reasonable efforts” and wanted “those reasonable efforts to continue.”
                                               -1-
       The trial court suspended respondent’s parenting time for 30 days in September 2013.
The court stated that it would allow her to resume parenting time if she made and kept two
appointments with Community Mental Health and if she had four clean drug tests. During the
review hearing in November 2013, the court ordered the suspension to continue until respondent
completed the requirements from its previous order. And, after a February 2014 permanency
planning hearing, the court approved the petition to terminate respondent’s parental rights and
continued its order of suspension.

        At the termination hearing, there was testimony that respondent had been asked to
participate in sex abuse counseling, substance abuse counseling, parenting education, parenting-
time sessions, and random drug screens. The evidence established that when it was suggested to
respondent that she take part in a residential drug treatment program, respondent indicated that
she was not interested. There was also testimony that respondent had made only minimal
progress on her substance abuse issues and was not to the point of recovery. The mental health
professional who performed respondent’s psychological examination testified that she minimizes
the severity of her issues and has a tendency to blame others for her problems.

       The court found by clear and convincing evidence that respondent had failed to rectify
the conditions that caused the court to take jurisdiction of the minor child, which included
substance abuse and mental health issues. The court found that respondent did not have insight
into her problems from private therapy, failed to provide clean drug tests, and failed to seek
counseling at Community Mental Health. The court also found that respondent refused to accept
responsibility for the situation she was in, blaming others, including the minor child, for her
problems.

       The court also found by clear and convincing evidence that respondent failed to provide
proper care and custody, noting respondent’s repeated substance abuse and her failure to rectify
the conditions that led to adjudication, and that there was a reasonable likelihood of harm if the
minor child was returned to respondent.

       Finally, the court found that it was in the child’s best interests to have respondent’s
parental rights terminated. The court stated that the child’s foster parents could provide the
needed stability and permanency. The court ordered that respondent’s parental rights be
terminated.

        Respondent argues on appeal that the Department failed to make reasonable efforts to
reunify her with the minor child. In a child protective services case the Department “must make
reasonable efforts to rectify conditions, to reunify families, and to avoid termination of parental
rights.” In re LE, 278 Mich App 1, 18; 747 NW2d 883 (2008). However, “[w]hile the
[Department] has a responsibility to expend reasonable efforts to provide services to secure
reunification, there exists a commensurate responsibility on the part of respondents to participate
in the services that are offered.” In re Frey, 297 Mich App 242, 248; 824 NW2d 569 (2012).

       There was testimony that respondent was provided services that included individual
counseling, sexual abuse counseling, substance abuse counseling, parenting education, parenting
time, and random drug screens. These services were directed specifically at addressing the
conditions that led to the assumption of jurisdiction. Testimony at respondent’s termination

                                                -2-
hearing revealed that she continued to test at a higher than therapeutic level for prescription
drugs and had not advanced to the point of recovery. Respondent also failed to attend the
required mental health appointments and failed to provide the required clean drug screens.

        On appeal, respondent points to her kidney problems as evidence of a lack of
coordination in her treatment. She asserts that her kidney problems are responsible for her failed
drug screens. However, no medical evidence or testimony was ever introduced by respondent on
this issue. There is also no indication that respondent ever requested any type of medical
evaluation or accommodation. “The time for asserting the need for accommodation in services is
when the court adopts a service plan, not at the time of a dispositional hearing to terminate
parental rights.” In re Terry, 240 Mich App 14, 27; 610 NW2d 563 (2000).

       With regard to the alleged failure to coordinate drug and psychological therapy,
respondent argues that the appropriate therapy was not ordered until after the hearing in
September 2013. But the record shows that respondent failed to complete the therapy after it
was ordered. There is no indication that respondent ever objected to the type of treatment
provided prior to the termination hearing or that she complied with additional treatment
requirements ordered by the court after the September 2013 hearing.

        On this record, we cannot conclude that the Department’s efforts to reunify respondent
with her child were unreasonable. Moreover, because the trial court did not clearly err when it
found that the Department had proved at least one ground for termination by clear and
convincing evidence and did not clearly err when it found that termination was in the child’s best
interests, it did not err when it order the termination of respondent’s parental rights. In re Ellis,
294 Mich App 30, 32-33; 817 NW2d 111 (2011).

       There were no errors warranting relief.

       Affirmed.



                                                              /s/ Michael J. Talbot
                                                              /s/ Mark J. Cavanagh
                                                              /s/ Michael J. Kelly




                                                 -3-